     Case 8:15-cv-01567-DOC-KES Document 62 Filed 06/25/20 Page 1 of 5 Page ID #:320




 1
                            UNITED STATES DISTRICT COURT
 2
                          CENTRAL DISTRICT OF CALIFORNIA
 3
 4
 5
        SECURITIES AND EXCHANGE                 Case No 8:15-cv-01567-DOC-KES
 6
        COMMISSION,
 7
                    Plaintiff,                  FINAL JUDGMENT AS TO
 8                                              DEFENDANT COMMODORE
              vs.                               FINANCIAL CORPORATION [59]
 9
        COMMODORE FINANCIAL
10      CORPORATION, CHRISTOPHER
11      SCHLEGEL, M&G CAP SERVICES,
        and ANDRES CALVO,
12
                    Defendants.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        FINAL JUDGMENT                         1
     Case 8:15-cv-01567-DOC-KES Document 62 Filed 06/25/20 Page 2 of 5 Page ID #:321




 1          The Securities and Exchange Commission having filed a Complaint and
 2     Defendant Commodore Financial Corporation having consented to the Court’s
 3     jurisdiction over Defendant and the subject matter of this action; consented to entry
 4     of this Final Judgment without admitting or denying the allegations of the Complaint
 5     (except as to jurisdiction); waived findings of fact and conclusions of law; and
 6     waived any right to appeal from this Final Judgment:
 7                                               I.
 8          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 9    permanently restrained and enjoined from violating, directly or indirectly, Section
10    10(b) of the Securities Exchange Act (the “Exchange Act”) [15 U.S.C. § 78j(b)] and
11    Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
12    instrumentality of interstate commerce, or of the mails, or of any facility of any
13    national securities exchange, in connection with the purchase or sale of any security:
14          (a)    to employ any device, scheme, or artifice to defraud;
15          (b)    to make any untrue statement of a material fact or to omit to state a
16                 material fact necessary in order to make the statements made, in the light
17                 of the circumstances under which they were made, not misleading; or
18          (c)    to engage in any act, practice, or course of business which operates or
19                 would operate as a fraud or deceit upon any person.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22    binds the following who receive actual notice of this Final Judgment by personal
23    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
24    attorneys; and (b) other persons in active concert or participation with Defendant or
25    with anyone described in (a).
26                                               II.
27          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
28    Defendant is permanently restrained and enjoined from violating Section 17(a) of the

        FINAL JUDGMENT                                 2
     Case 8:15-cv-01567-DOC-KES Document 62 Filed 06/25/20 Page 3 of 5 Page ID #:322




 1    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 2    of any security by the use of any means or instruments of transportation or
 3    communication in interstate commerce or by use of the mails, directly or indirectly:
 4          (a)    to employ any device, scheme, or artifice to defraud;
 5          (b)    to obtain money or property by means of any untrue statement of a
 6                 material fact or any omission of a material fact necessary in order to
 7                 make the statements made, in light of the circumstances under which
 8                 they were made, not misleading; or
 9          (c)    to engage in any transaction, practice, or course of business which
10                 operates or would operate as a fraud or deceit upon the purchaser.
11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13    binds the following who receive actual notice of this Final Judgment by personal
14    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
15    attorneys; and (b) other persons in active concert or participation with Defendant or
16    with anyone described in (a).
17                                               III.
18          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19    Defendant is permanently restrained and enjoined from violating Section 5 of the
20    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of an
21    applicable exemption:
22          (a)    Unless a registration statement is in effect as to a security, making use of
23                 any means or instruments of transportation or communication in
24                 interstate commerce or of the mails to sell such security through the use
25                 or medium of any prospectus or otherwise;
26          (b)    Unless a registration statement is in effect as to a security, carrying or
27                 causing to be carried through the mails or in interstate commerce, by any
28                 means or instruments of transportation, any such security for the purpose

        FINAL JUDGMENT                                  3
     Case 8:15-cv-01567-DOC-KES Document 62 Filed 06/25/20 Page 4 of 5 Page ID #:323




 1                  of sale or for delivery after sale; or
 2           (c)    Making use of any means or instruments of transportation or
 3                  communication in interstate commerce or of the mails to offer to sell or
 4                  offer to buy through the use or medium of any prospectus or otherwise
 5                  any security, unless a registration statement has been filed with the
 6                  Commission as to such security, or while the registration statement is the
 7                  subject of a refusal order or stop order or (prior to the effective date of
 8                  the registration statement) any public proceeding or examination under
 9                  Section 8 of the Securities Act [15 U.S.C. § 77h].
10           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12    binds the following who receive actual notice of this Final Judgment by personal
13    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
14    attorneys; and (b) other persons in active concert or participation with Defendant or
15    with anyone described in (a).
16                                                 IV.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the SEC
18    has determined to forego seeking disgorgement, prejudgment interest and a civil
19    penalty against Defendant.
20                                                 VI.
21           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
22    Consent is incorporated herein with the same force and effect as if fully set forth
23    herein, and that Defendant shall comply with all of the undertakings and agreements
24    set forth therein.
25                                                VII.
26           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
27    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
28    Final Judgment.

        FINAL JUDGMENT                                   4
     Case 8:15-cv-01567-DOC-KES Document 62 Filed 06/25/20 Page 5 of 5 Page ID #:324




 1                                            VIII.
 2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 3    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
 4    and without further notice.
 5
 6            June 25, 2020
      Dated: ____________
 7                                          _________________________________
                                            UNITED STATES DISTRICT JUDGE
 8
                                            DAVID O. CARTER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        FINAL JUDGMENT                             5
